Case 6:20-cv-06675-FPG Document 5-5 Filed 09/30/20 Page 1 of 2

(Ae

SURROGATE'S COURT OF THE STATE OF NEW YORK

 

COUNTY OF MONROE
In the matter of the Administration Proceeding, ORDER TO SHOW CAUSE
Estate of Daniel Prude, File No. 2020-1616/ 8

Deceased.

 

UPON reading the annexed Joint Petition of Junera Prude and Tashyra_ Prude,
the atkreahan of Dank Seen, eg, duled- Loptonhe
, £92? hg

sworn to and verified on September 102020, and wpeen—the Decree Granting
turth banteterc

Administration with binmtattons granting Letters of Administration to Tameshay
Prudedded Megat! 27, 2020 ° hu heeds

Gabene» thd :
NOW-tet the Administrator, Tameshay Prude, show cause before this Court on

tts be

September g. , 2020 at AF o'clock am)pm why a Decree should not be issued

pursuant to Surrogate's Court Procedures Act §711(4), and §719(10) revoking the

appointment of Tameshay Prude as Administrator of the Estate of Daniel Prude; bo if te te dhe
AND-ttrs-fertier Ordered, that pending further Order of this Court the Letters of

Administration of Tameshay Prude are suspended and Tameshay Prude is enjoined

from engaging in any further action towards pursuing a Wrongful Death Claim on

behalf of the Decedent's Estate: #77 # th tle
Case 6:20-cv-06675-FPG Document 5-5 Filed 09/30/20 Page 2 of 2

AatD-tet-a-copy of this Order and the supporting papers upon which it is made
no later thin 3 deny prev be dhe ehwn dite vA
be served, by electronic mail on Elliott Shields, Esq. as Tameshay Prude's personal
Irerasy let a” Aino oa/ten,
attorney at eshields@rothandrothlaw.com and also by first-etess t+S—Mfat-and-eertified

nail return receipt requested to Tameshay Prude at her home address of 8102 South

Loomis Blvd., Apt 1, Chicago, Illinois 60620 and to Joe Louis Cole by first-etass-U.S.
overnialt a hav delivery
Mail and certified-mail+retum+reeeipt-requested to his home address of 8102 South

Loomis Blvd., Apt 1, Chicago, Illinois 60620; by electronic mail on Mark Vajdik, Esq.
as Terrell Prude's and Sharell Prude’s personal attorney at_attorneymav@gmail.com
averna ld mw hans Meier,

a mato tritect feted Cars eeetpt hk sstecrto Terrell

    
  

and also by

    

Prude at his home address of 3411 W. 12" Place,, Chicago, Illinois 60623 and to
Overnig bd eo Aunt Aelvery

Sharell Prude by

     

her home address of 4541 America Street, Orlando, Florida 32811; by electronic mail
get Teer Pires, bey.

on Steven G. Schwartz, Esq. as Nathan McFarland’s and personal attorney at

fod ‘fortes a'boires leweth.epe. Com - pvermy L) a hanst delwen,

sschwarz@faraci.com and also by

Receipt Requested to Nathan McFarland at his home address of 321 N. Summit Avenue,

Villa Park, IL 60181 shall constitute good and sufficient service.

 

Hon. Jahn M. Owens
{ 2020 Monroe County Surrogate

Ogi 67 4S

epeude a

ALNNOP SOUNOW
LHNOD SALVOOUNS

qaild
